COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-07-063-CR





TAPIWA BRINE MUTSAURI	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Tapiwa Brine Mutsauri, pro se, appeals from his conviction for misdemeanor driving while intoxicated.  We dismiss for want of prosecution.

Appellant filed a notice of appeal on February 28, 2007.  On March 5, the trial court signed an order permitting Appellant’s retained trial counsel to withdraw.  On March 9, we abated the appeal and remanded the case to the trial court for a hearing to determine, among other things, whether Appellant desired to continue the appeal, whether Appellant was indigent, and whether Appellant desired appointed counsel on appeal.

On March 28, we received a letter from the trial court stating that Appellant had failed to appear for the abatement hearing and that the trial court had issued a warrant for his arrest.  As of May 30, the arrest warrant remains outstanding.

On April 17, 2007, we were notified by the court reporter and the trial court clerk that Appellant had made no arrangements to pay for the reporter’s record or the clerk’s record.  On April 18 and April 30, we mailed notices to Appellant’s last known addresses stating that the appeal would be dismissed unless Appellant arranged to pay for the clerk’s record on or before May 3.  On May 4, the trial court clerk notified us that Appellant had not made arrangements to pay for the record.

On May 21, we ended the period of abatement and reinstated the appeal.  On the same day, we mailed a third notice to Appellant’s last known address stating that the appeal would be dismissed unless Appellant arranged to pay for the clerk’s record on or before May 28.  On May 29, the trial court clerk informed us that Appellant had made no payment arrangements.

Therefore, we dismiss this appeal for want of prosecution.  
See
 
Tex. R. App. P.
 37.3(b), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P
. 47.2(b)



DELIVERED:  June 14, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.